DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-6, 9-11, 13, 15, 16, 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, “first closed path”, “first seamless portion” was not discussed in the original specification, Any negative limitation or exclusionary proviso must have basis in the original disclosure See Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983)(MPEP 2173.05(i)). 
Claim 21, “second closed path”, “second seamless portion” was not discussed in the original specification. Any negative limitation or exclusionary proviso must have basis in the original disclosure See Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983)(MPEP 2173.05(i)). 
Claims 2, 4-6, 9-11, 13, 15, 16 are included because of their dependencies.
Claim Objections
Claims 1, 2 are objected to because of the following informalities:  
Claim 1, line 2 “the magnetic body” lacks antecedent basis. 
Claim 2 appears to repeat the same limitation from claim 1 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 204668122.
Re claim 1, CN 204668122 discloses a magnetic device, comprising: 
a body (10), wherein a coil (30) is disposed in the magnetic body; and 
a first metal layer (20), wherein the first metal layer is formed on the body, wherein the first metal layer is made of metal and comprises a seamless and first closed path that is disposed on a top surface, a first lateral surface, a bottom surface, and a second lateral surface of the body for shielding the magnetic device (Figs 1, 2), said second lateral surface being opposite to said first lateral surface of the body (Figs 1, 2), wherein said first closed path comprises 	
a first seamless portion that is disposed on the bottom surface of the body and extends from a first edge of said first lateral surface to a second edge of said second lateral surface (Figs 1, 2), wherein a first electrode (40), a second electrode (located below ref # 310), and a third electrode (220) are disposed on the bottom surface of the body, wherein the first electrode and the second electrode are electrically connected to the coil (Fig 2), wherein the third electrode extends from said first edge of said first lateral surface to said second edge of said second lateral surface and is electrically connected to said first seamless portion of the said first closed path (Figs 1, 2).
Re claim 2, wherein the body comprises a magnetic body (detail description, line 3), wherein the coil is disposed in the magnetic body (Fig 1).
Re claim 5, wherein the first metal layer is electroplated on the body (detail description, line 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 6, 9-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 204668122 in view of blow et al (US 2017/0309394).
Re claim 11, wherein the first metal layer is electroplated or sputtered on the insulating layer for preventing magnetic fields from leaking to the outside of the magnetic device (detail description, line 14).

The teaching as discussed above does not disclose wherein the first metal layer covers the top surface of the body and extends to four lateral surfaces of the body (re claim 4), wherein the first metal layer is sputtered on the body (re claim 6), wherein a width of the third electrode is greater than a width of each of the first electrode and the second electrode, respectively (re claim 9), wherein an insulating layer is disposed on the magnetic body, wherein the first metal is formed on the insulating layer for preventing magnetic fields from leaking to the outside of the magnetic device (re claim 10), wherein the first metal layer is made of at least one of the following metal materials: Cu [0078], Al, Ni, Fe, Sn and Ag (re claim 13).
Blow et al teach the use of wherein the first metal layer covers the top surface of the body and extends to four lateral surfaces of the body (Fig 6), a width of the third electrode is greater than a width of each of the first electrode and the second electrode, respectively [0055] (Fig 2F), wherein an insulating layer (410) is disposed on the magnetic body [0074], wherein a first metal (800) is formed on the insulating layer for preventing magnetic fields from leaking to the outside of the magnetic device (Fig 7), wherein the first metal layer is made of at least one of the following metal materials: Cu [0078], Al, Ni, Fe, Sn and Ag. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the magnetic device of CN 204668122 by employing the insulating layer and other features as discussed above for preventing a short circuit. 
The limitations of “sputtered” have been considered, but does not result in a structural difference. The presence of process limitations in product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to that product.  In re Stephens 145 USPQ 656 (CCPA 1965).

Claim 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 204668122 in view of Jeong et al (US 2018/0132390).
The teaching as discussed above does not disclose a second metal layer disposed on the first metal layer, wherein the first metal layer and the second metal layer are made of different metal materials (re claim 15), wherein the first metal layer is made of Cu and the second metal layer is made of Fe and Ni (re claim 16).
Jeong et al teach the use of a second metal layer (40) disposed on a first metal layer (50), wherein the first metal layer and the second metal layer are made of different metal materials (copper [0036] and iron nickel [0030], wherein the first metal layer is made of Cu and the second metal layer is made of Fe and Ni [0030],[0036]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the second metal layer with the first metal layer of Blow et al for absorbing electromagnetic waves.

Allowable Subject Matter
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2847